 



Exhibit 10.55.01
ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT
          THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (this “Assignment”)
is made effective this 22 day of January, 2008 (the “Effective Date”), by and
between VALUE CITY DEPARTMENT STORES LLC, an Ohio limited liability company,
having an address of 3241 Westerville Road, Columbus, Ohio 43224 (“Assignor”),
RETAIL VENTURES, INC., an Ohio corporation, having an address of 3241
Westerville Road, Columbus, Ohio 43224 (“Assignee”), and JUBILEE-SAWMILL LLC, an
Ohio limited liability company, having an address of 1800 Moler Road, Columbus,
Ohio 43207 (“Landlord”).
WITNESSETH
     WHEREAS, Assignor and Landlord are tenant and landlord, respectively, under
that certain Lease dated July 19, 2006 between Value City Department Stores,
Inc. and Jubilee Limited Partnership, as amended pursuant to that certain Lease
Modification Agreement dated November 2, 2000 (collectively, the “Lease”), for
approximately 71,072 square feet of floor area (the “Leased Premises”) located
in the shopping center known as Sun Shopping Center at 3704 W. Dublin-Granville
Road, Columbus, Ohio; and
     WHEREAS, Assignor is the successor by merger to Value City Department
Stores, Inc., and Landlord is the successor to Jubilee Limited Partnership, the
landlord under the Lease; and
     WHEREAS, Assignee currently is the parent corporation to the subsidiary
that occupies the Leased Premises pursuant to an oral sublease with Assignor
(the “Filene’s Sublease”); and
     WHEREAS, Assignor desires to assign its interest as tenant in the Lease to
Assignee as of the Effective Date, and Assignee desires to accept the assignment
of tenant’s interest in the Lease from Assignor and to assume all of tenant’s
right, title, estate, interest, duties and obligations under the Lease as of the
Effective Date; and
     WHEREAS, Landlord is willing to consent to the assignment of the Lease as
herein set forth;
Agreement
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor, Assignee and Landlord
hereby agree as follows:
     1. Assignment. Assignor hereby gives, grants, bargains, sells, conveys,
transfers and sets over unto Assignee, its successors and assigns, as of the
Effective Date, all of Assignor’s right, title, estate, interest, duties and
obligations as tenant in and to the Lease and the Leased Premises under the
Lease.
     2. Assumption. Assignee hereby accepts the foregoing assignment and, in
consideration thereof, Assignee hereby covenants and agrees that, from and after
the Effective Date and for the remainder of the term of the Lease and all
renewals and extensions thereof exercised by Assignee, Assignee will assume,
observe, perform, fulfill and be bound by all terms, covenants, conditions and
obligations of Assignor under the Lease (including, without limitation, the
payment of all rent and other sums required to be paid by Assignor under the

 



--------------------------------------------------------------------------------



 



Lease) which arise on and after the Effective Date and are to be observed,
performed and fulfilled by Assignor on and after the Effective Date, in the same
manner and to the same extent as if Assignee were the Assignor named therein.
     3. Landlord’s Consent. Landlord hereby consents to the assignment by
Assignor to Assignee of the Assignor’s interest under the Lease, as herein set
forth and agrees to release Assignor from all obligations and liability under
the Lease from and after the Effective Date.
     4. Indemnification.
          (a) Assignee hereby indemnifies and agrees to defend and hold harmless
Assignor, its shareholders, directors, officers, successors and assigns from and
against any and all claims, demands, causes of action, judgments, liabilities,
losses, damages, costs or expenses (including without limitation all reasonable
attorneys’ fees and out-of-pocket expenses) which Assignor may or shall incur
under the Lease by reason of any failure of Assignee to have complied with, or
to have performed, the duties and obligations of Assignor under the Lease from
and after the Effective Date.
          (b) Assignor hereby indemnifies and agrees to defend and hold harmless
Assignee, its shareholders, directors, officers, successors and assigns from and
against any and all claims, demands, causes of action, judgments, liabilities,
losses, damages, costs or expenses (including without limitation all reasonable
attorneys’ fees and out-of-pocket expenses) which Assignee may or shall incur
under the Lease by reason of any failure of Assignor to have complied with, or
to have performed, the duties and obligations of Assignor under the Lease
arising prior to the Effective Date.
     5. Successors and Assigns. The terms and conditions of this Assignment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.
     6. Assignment of Warranties and Guaranties. To the extent assignable and to
the extent any exist, Assignor hereby assigns to Assignee all guaranties and
warranties it owns related to the Leased Premises. Assignor shall execute such
further reasonable documents to evidence such transfer as are reasonably
requested by Assignee either before or after the Effective Date. If there is a
cost or fee for the transfer of any warranty or guaranty, that cost shall be
borne by Assignee.
     7. Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, and all of which shall constitute one
document.
     8. Third Parties. The agreements herein are for the sole benefit of
Assignor, Assignee and Landlord, and no third party is intended to benefit
hereby.
     9. Assignee’s Notice Address. For the purposes of Section 33 of the Lease,
notices to Assignee shall be addressed to Assignee at 3241 Westerville Road,
Columbus, Ohio 42324.
     10. Governing Law. The terms of this Assignment shall be governed by the
laws of the State in which the Leased Premises is located.

-2-



--------------------------------------------------------------------------------



 



     11. Entire Agreement. This Assignment shall be deemed to contain all of the
terms and conditions agreed upon with respect to the assumption and assignment
of the Lease, it being understood that there are no outside representations or
oral agreements.
     12. Capitalized Terms. Any capitalized terms used in this Assignment and
not defined shall have the same meaning set forth in the Lease.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
duly executed on the day and year first set forth above.

            ASSIGNOR:

VALUE CITY DEPARTMENT STORES LLC,
an Ohio limited liability company
      By:           Name:           Title:           ASSIGNEE:


RETAIL VENTURES, INC.,
an Ohio corporation
      By:           Name:           Title:           LANDLORD:


JUBILEE-SAWMILL, LLC,
an Ohio limited liability company
            By:   Jubilee Limited Partnership,
an Ohio limited partnership, its sole member            By:   Schottenstein
Professional Asset
Management Corporation, a Delaware
corporation, general partner            By:           Name:           Title:    
 

-3-



--------------------------------------------------------------------------------



 



             
STATE OF OHIO
    )      
 
    )     ss:
COUNTY OF FRANKLIN
    )      

     The foregoing instrument was acknowledged before me this ___ day
of                     , 2007, by                                         , the
                     of Value City Department Stores LLC, an Ohio limited
liability company, on behalf of the limited liability company.

                                   Notary Public             

             
STATE OF OHIO
    )      
 
    )     ss:
COUNTY OF FRANKLIN
    )      

     The foregoing instrument was acknowledged before me this ___ day
of                     , 2007, by                                         , the
                     of Filene’s Basement, Inc., a Delaware corporation, on
behalf of the corporation.

                                   Notary Public             

             
STATE OF OHIO
    )      
 
    )     ss:
COUNTY OF FRANKLIN
    )      

     The foregoing instrument was acknowledged before me this ___ day
of                     , 2007, by                                         , the
                     of Schottenstein Professional Asset Management Corporation,
a Delaware corporation, the general partner of Jubilee Limited Partnership, an
Ohio limited partnership, the sole member of Jubilee-Sawmill LLC, an Ohio
limited liability company, on behalf of the corporation, limited partnership,
and limited liability company.

                                   Notary Public             

-4-